Title: To Benjamin Franklin from Jean de Neufville & fils, 11 November 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir
Amsterdam Le 11 Nov: 1779.
We begg leave to give your Excellency our most sincere thanks for the contents of her most obliging favour of the 29h. October; we are happy for our American frinds that no bills will be payd in a manner that they or the states could be losers by; the Captors of the vessell which we mentiond have already attempted to receive money in England on some letters which fell into their hands; which as soon we have known it, we have likewise sought to prevent.
Nothing can be more reasonable than that we should remain answerable to your Excellency for such summs as she will pay on our handwriting though the bills are not duely endorsed to us.
Comor. Jones is pressing now his departure very much, and for our part the Squadron will not be detain’d a moment; for as soon any orders come, boats are Send down immediately with the needfull; so their Squadron we hope will now very soon be provided with everything While I can assure again Your Excellency that nothing can be more obliging then the manner every representation is received in by our Regencÿ in which they ever could show the highest regard for the flagg of the Thirteen States; about Which your brave Comandor himself will be able to give we doubt not every good Account.
We have the honour to be with the utmost Regard and Veneration High Honourable Sir! Your Excellencys most devoted and most obedient humble Servant
John DE Neufville & Son
 Notation: Neufville & fils. Nov. 11. 1779
